Owen, J.
(dissenting). I cannot concur in the construction which the court places upon the amendment of sec. 4096, embodied in ch. 84, Laws 1909. That amendment was prepared and introduced in the legislature by the Senate judiciary committee of which I was a member. I know that the members of that committee supposed that the amendment clearly conferred power upon the circuit court to require the attendance of a nonresident party within the state for the purpose of submitting to an examination under sec. 4096. Upon a careful analysis of the amendment, I am still of the opinion that such is its reasonable interpretation. The legislature of 1919 further amended the section by adding the words “either within or without the state” to the clause authorizing the court to fix the time and place of examination. I regard this as a conscientious and painstaking effort on the part of the legislature to place its intent beyond the possibility of misunderstanding, rather than a declaration that the law as it then stood did not confer the right upon the circuit court to require a nonresident defendant to attend at a place within the state. I therefore dissent.